Motion Granted; Appeal Dismissed and Memorandum
Opinion filed June 3, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01044-CV
____________
 
TEX HOMES, L.L.C., RIAD CHEHLAOUI, AND M.H. GALYON, Appellants
 
V.
 
AMINE JOHN COUDSI, Appellee
 

 
On Appeal from the
234th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-75825
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 26, 2009.  On May 21, 2010, the parties
filed an agreed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Brown, Sullivan, and
Christopher.